UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6357


DONALD RAY BROWN,

                       Plaintiff – Appellant,

          v.

MARYLAND PAROLE COMMISSION,

                       Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:13-cv-00481-CCB)


Submitted:   September 26, 2013         Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Ray Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald Ray Brown appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the   record     and   find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Brown v. Maryland Parole Comm’n, No. 1:13-cv-00481-CCB

(D. Md. Feb. 25, 2013).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court   and   argument    would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                      2